Citation Nr: 0334127	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for atypical anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran requested a travel board hearing in May 2002; 
however, he subsequently withdrew this request in September 
2002.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

Although the RO sent correspondence in January 2002 that 
notified the veteran of the VCAA, a review of the claims file 
reveals that not all of the notification and duty to assist 
provisions of the Act have been met.  Specifically, the RO's 
letter was very vague in informing and identifying for the 
veteran the type of information or evidence needed to 
substantiate this claim for an increased evaluation for an 
atypical anxiety disorder.  In fact, the letter instead 
identified evidence needed to substantiate a claim for 
service connection.  As the VCAA requires that the veteran 
receive specific notice of what evidence is necessary to 
substantiate a claim, specific notice of what evidence he is 
responsible for submitting to substantiate the claim, and 
specific notice of what evidence VA will secure on the 
appellant's behalf, further development is in order.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the most recent VA examination was 
in April 2001 at which time a Global Assessment Functioning 
(GAF) score of 62 was assigned.  Progress notes recently 
obtained from the Dorn VA Medical Center (VAMC) dated in 
December 2002 reflect a GAF score of 48.  In light of the 
disparity between the old and the new scores, the April 2001 
VA examination report is not an adequate reflection of the 
current level of disability.  As such, the veteran should be 
scheduled for a new VA examination. 

The veteran indicated that he received treatment for his 
anxiety disorder through the Dorn VAMC; therefore, the RO is 
advised to obtain records of any ongoing treatment he 
received since December 2002.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
an atypical anxiety disorder since 
January 2002.  Progress notes and 
treatment records should specifically be 
obtained from the Dorn VAMC.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
severity of his atypical anxiety 
disorder.  The claims folder must be made 
available to the psychiatrist for review 
in conjunction with the examination.  A 
notation to the effect that the records 
were reviewed should be included in the 
examination report.  Psychological 
testing should be ordered if deemed 
necessary by the psychiatrist.  A 
complete history as well as all 
subjective complaints and objective 
findings must be reported in detail.  The 
psychiatrist should render an opinion as 
to what effect atypical anxiety disorder 
has on the veteran's social and 
industrial adaptability.  The clinical 
findings and reasons that form the basis 
of the opinion must be clearly set forth 
in the report.  A GAF score must be 
provided of the veteran's level of 
functioning due to atypical anxiety 
disorder along with an explanation of the 
score assigned.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

5.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


